Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00149-CV

                                          Nasser NAKISSA,
                                              Appellant

                                                   v.

                                       Sarah E. MENCHACA,
                                              Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-19593
                           Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 23, 2021

DISMISSED

           By letter dated April 21, 2021, appellant was instructed to pay the $205.00 filing fee for

this appeal. By order dated May 18, 2021, this court ordered appellant to show cause in writing by

June 2, 2021 either that the filing fee had been paid or that appellant was entitled to appeal without

paying the fee. Appellant was advised that if he failed to respond within the time provided, this

appeal would be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellant

did not respond or pay the filing fee. Accordingly, this appeal is dismissed for failure to pay the

filing fee. See id.

                                                    PER CURIAM